United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 6, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-10398
                         Summary Calendar



UNITED STATES OF AMERICA,

                               Plaintiff-Appellee,

versus

MANUEL D. LUJAN,

                               Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 2:03-CR-47-10
                        --------------------

Before HIGGINBOTHAM, SMITH, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Manuel D. Lujan appeals the district court’s denial of his

motion for an extension of time to file a late appeal from his

conviction for conspiracy to distribute methamphetamine.       Lujan’s

motion for leave to file an untimely notice of appeal was not

filed within the 40-day period prescribed by FED. R. APP. P.

4(b)(4).   Therefore, the district court was without authority to

extend the appeal period, and Lujan had no right to relief by

showing excusable neglect or good cause.    See United States v.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-10398
                                -2-

Awalt, 728 F.2d 704, 705 (5th Cir. 1984); FED. R. APP. P. 4(b)(4).

Accordingly, Lujan’s appeal is DISMISSED for lack of

jurisdiction; his motions for the appointment of counsel and a

copy of the transcript at government expense are DENIED.